UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6112



GUSTAVO FERNANDO GARCIA,

                                           Petitioner - Appellant,

          versus


GEORGE SNYDER, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:05-hc-00229-FL)


Submitted: August 24, 2006                 Decided: August 29, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gustavo Fernando Garcia, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Gustavo Fernando Garcia, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)    petition.       We    have   reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.           See Garcia v. Snyder, No. 5:05-hc-00229-FL

(E.D.N.C. Dec. 22, 2005).         We deny Garcia’s motion to intervene to

prevent his transfer.          We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented     in    the

materials      before   the    court   and     argument   would    not   aid    the

decisional process.



                                                                         AFFIRMED




                                       - 2 -